Citation Nr: 9933605	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-31 927A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to July 19, 1995, for 
the assignment of a 100 percent evaluation for coronary 
artery disease, status post coronary artery bypass graft with 
myocardial infarction and angioplasty with hypertension.


REPRESENTATION

Appellant represented by:	Frederick C. Schafrick, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The Board of Veterans' Appeals (BVA or Board) issued a 
decision in this appeal on June 3, 1998.  Subsequent thereto 
the Board was notified of the veteran's death on May [redacted], 
1998.  Accordingly, in light of the discussion below, the Board's 
June 3, 1998 decision is hereby vacated.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1953 to June 1957, from December 1957 to September 1964 and 
from March 1984 to July 1987.

2.  On October 24, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Detroit, Michigan, that the veteran died on May [redacted], 
1998, prior to the issuance of the Boards' June 1998 decision.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal prior to the issuance of the Board's decision in this 
case.  While a Board decision was issued after the veteran's 
death, as a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
      RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 


